DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:
Ln.2: the word “the” in the clause “pair of the first heat dissipation members” should be deleted so that the claim nomenclature is consistent with that of claim 1. 
The Office requests Applicant’s cooperation in reviewing and correcting any other informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150311148) in view of Wang (US 20190011760).
Regarding claim 1, Jung discloses (Figs.1, 3, and 18-19, and [0132]- the package of Fig.1 can be used in Fig.18):
A chip on film package (1000), comprising: a flexible base film (110) having a first surface (Fig.1: the top/shown surface of 110 that has the semiconductor chip 200) and a second surface (Fig.1: the bottom/non-shown surface of 110) opposite to each other, and having a chip mounting region (112) on the first surface; a plurality of wirings (122 and/or 124) extending in a first direction (Figs.1 and 18: the wirings 122,124 on the package 1000 travel along a horizontal direction toward the chip mounting region 112 on the package 1000) toward the chip mounting region (112); a semiconductor chip (200) mounted in the chip mounting region (112) on the first surface of the base film (110) and electrically connected (Fig.1: the wirings 122,124 are shown to be electrically coupled to the terminals of the semiconductor chip) to the wirings (122 and/or 124).
However, Jung does not disclose:
A pair of first heat dissipation members on the first surface of the base film and spaced apart from the semiconductor chip, and extending in a second direction perpendicular to the first direction; and a second heat dissipation member on the first surface of the base film and covering the semiconductor chip and the pair of first heat dissipation members.
Wang however teaches (Figs.3-6):


    PNG
    media_image1.png
    580
    868
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Jung such that it has a pair of first heat dissipation members and a second heat dissipation member in such a way that the pair of first heat dissipation members are spaced apart from the semiconductor chip and extends in a second direction (i.e., the vertical direction with 
Regarding claim 2, Wang further teaches:
Wherein the second heat dissipation member (14) fills a space (See Figure Below) between the semiconductor chip (15- See Figure of Claim 1) and the pair of first heat dissipation members (16- See Figure of Claim 1).

    PNG
    media_image2.png
    527
    888
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the second heat dissipation member fills in a space 
Regarding claim 3, Wang further teaches:
Wherein the second heat dissipation member (14) contacts (See Figure Below) the first surface of the base film (12) between the semiconductor chip (15- See Figure of Claim 1) and the pair of first heat dissipation members (16- See Figure of Claim 1).

    PNG
    media_image3.png
    467
    882
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the second heat dissipation member contacts the first surface of the base film between the semiconductor chip and the pair of first heat dissipation members, as claimed, in order to achieve the improved product quality as explained in claim 1 above.
See next page→
1:
Wherein a length (See Figure Below) of the second heat dissipation member (14) in the first direction (See Figure Below) is greater than a sum of lengths (See Figure Below) of the semiconductor chip (15) and the pair of first heat dissipation members (16- See Figure of Claim 1) in the first direction.

    PNG
    media_image4.png
    1016
    813
    media_image4.png
    Greyscale


Furthermore, modifying the size of the second heat dissipation member such that it has a desired length, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved product quality as discussed in claim 1 above, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Wang further teaches2:
Wherein a thickness of each first heat dissipation member of the pair of the first heat dissipation members (16- See Figure of Claim 1) is greater than a thickness of the base film (12) (Thickness of Each of the Pair of First Heat Dissipation Members being Thicker than Thickness 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the thickness of each of the pair of first heat dissipation members are thicker than the thickness of the base film, as claimed, in order to further optimize the cooling capabilities of modified Jung (i.e., making each of the pair of first heat dissipation members thicker than the base film will better ensure that each of the pair of first heat dissipation members absorb adequate amount of heat, and thus better ensure that the base film does not overheat). Furthermore, modifying the thickness of each of the pair of the first heat dissipation members such that they have a desired thickness, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts would do in order to achieve the optimized cooling capacities as discussed above, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 7, Wang further teaches:
Wherein the pair of first heat dissipation members (16- See Figure of Claim 1) has a first thermal conductivity ([0029]: "The specific material types of the heat-conductive block 16..."- 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the pair of first heat dissipation members has a thermal conductivity that is lower than a thermal conductivity of the second heat dissipation member, as claimed, in order to achieve the improved product quality as discussed in claim 1 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150311148) and Wang (US 20190011760) as applied to claim 1 above, and further in view of Rugg (US 20150208550).
Regarding claim 4, modified Jung does not teach:
A heat dissipating insulation layer on the semiconductor chip.
Rugg however teaches (Fig.4):
A heat dissipating insulation layer (144) ([0034]- the layer is thermally conductive, but electrically insulating) on the semiconductor chip (152).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150311148) and Wang (US 20190011760) as applied to claim 1 above, and further in view of Tolchinsky (US 20050070048).
Regarding claim 8, Wang further teaches:
Wherein the pair of first heat dissipation members (161- See Figure of Claim 1) comprises a silicon material ([0029]: "a thermal conductive silicon block").
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the pair of first heat dissipation members comprises a silicon material, as claimed, in order to achieve the improved product quality as discussed in claim 1 above.
However, the above combination would still fail to teach:
Wherein the second heat dissipation member comprises a metal paste.
Tolchinsky however teaches (Fig.5B):

See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tolchinsky to modify the device of Wang such that the second heat dissipation member has comprises metal paste, as claimed, that connects the second heat dissipation member to the heat sink (20) of Wang, and then to incorporate the assembly to the device of Jung in order to further improve cooling performance due to the metal paste creating additional thermal pathways (i.e., a direct pathway from the second heat dissipating member to a heat sink can be created) that will remove heat from the semiconductor chip, and thus further ensure that the semiconductor chip does not overheat and break.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150311148) and Wang (US 20190011760) as applied to claim 1 above, and further in view of Nakajima (US 20080258290).
Regarding claim 9, modified Jung does not teach:
A heat dissipation plate on the second surface of the base film, and extending in the first direction to overlap the chip mounting region.
Nakajima however teaches (Fig.1):
A heat dissipation plate (6) on the second surface (Fig.1: the bottom surface of the base film 1) of the base film (1), and overlapping the chip mounting region (Fig.1: the area that the semiconductor chip 4 areas is the chip mounting region) (Fig.1: the heat dissipation plate 6 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nakajima to further modify the device of modified Jung such that it has a heat dissipation plate on the second surface of the base film in such a way that the heat dissipation plate extends in the first direction to overlap the chip mounting region, as claimed, in order to further improve the cooling capabilities of modified Jung due to the increased number of cooling components used to cool the semiconductor chip on the flexible base film.
Regarding claim 10, modified Jung does not teach: 
Wherein a width of the heat dissipation plate in the first direction is substantially the same as a width of the second heat dissipation member in the first direction.
However, modifying the size of the heat dissipation plate of modified Jung (as modified by Nakajima in claim 9 above) such that it has a desired width, including as claimed (i.e., a width the is substantially equal to a width of the second heat dissipation member in the first direction), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed would do in order to further optimize the cooling capabilities of modified Jung due to the heat dissipation plate having a greater heat dissipation area, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150311148) in view of Wang (US 20190011760) and in further view of Rugg (US 20150208550).
Regarding claim 11, Jung discloses (Figs.1, 3, and 18-19, and [0132]- the package of Fig.1 can be used in Fig.18):
A chip on film package (1000), comprising: a flexible base film (110) having a first surface (Fig.1: the top/shown surface of 110 that has the semiconductor chip 200) and a chip mounting region (112) on the first surface (Chip Mounting Region on the First Surface: See Fig.3); a semiconductor chip (200) mounted in the chip mounting region (112) (Semiconductor Chip Mounted in Chip Mounting Region: See Figs.1 and 3).
However, Jung does not disclose:
A pair of first heat dissipation members on the first surface of the base film and spaced apart from the semiconductor chip; and a second heat dissipation member on the first surface of the base film and covering the semiconductor chip and the pair of first heat dissipation members.
Wang however teaches (Figs.3-6):
A pair of first heat dissipation members (16- See Figure of Claim 1) on the first surface (See Figure of Claim 1) of the base film (12- See Figure of Claim 1) and spaced apart from the semiconductor chip (15- See Figure of Claim 1); and a second heat dissipation member (14) on the first surface of the base film (12) and covering the semiconductor chip (15- See Figure of Claim 1) and the pair of first heat dissipation members (16- See Figure of Claim 1) (Figs.3 and 5: 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Jung such that it has a pair of first heat dissipation members and a second heat dissipation member in such a way that the pair of first heat dissipation members are provided on the first surface of the base film and spaced apart from the semiconductor chip, and such that the second heat dissipation member covers the semiconductor chip and the pair of first heat dissipation members on the first surface of the base film, as claimed, in order to provide an assembly that can efficiently cool a plurality of semiconductor packages/chip on a film packages using a simple design, and thus improve product quality as taught by Wang ([0024] and [0029]).
However, neither Jung nor Wang teaches:
A heat dissipating insulation layer on the semiconductor chip.
Rugg however teaches (Fig.4):
A heat dissipating insulation layer (144) ([0034]- the layer is thermally conductive, but electrically insulating) on the semiconductor chip (152).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Rugg to further modify the device of modified Jung such that the semiconductor chip has a heat dissipation insulation layer, as claimed, in order to further optimize the heat transfer from the semiconductor chip to the first pair of heat dissipation members and the second heat dissipation member due to the improved thermal contact created by the heat dissipating insulation layer.
Regarding claim 12, Wang further teaches:

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the second heat dissipation member is disposed in a space between the semiconductor chip and the pair of first heat dissipation members, as claimed, in order to achieve the improved product quality as explained in claim 11 above.
Regarding claim 13, Wang further teaches:
Wherein the second heat dissipation member (14) contacts (See Figure of Claim 3) the first surface (See Figure of Claim 1) of the base film (12-See Figure of Claim 1) between the semiconductor chip (15- See Figure of Claim 1) and the pair of first heat dissipation members (16- See Figure of Claim 1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the second heat dissipation member contacts the first surface of the base film between the semiconductor chip and the pair of first heat dissipation members, as claimed, in order to achieve the improved product quality as explained in claim 11 above.
Regarding claim 14, Wang further teaches:
Wherein the pair of first heat dissipation members (16- See Figure of Claim 1) has a first thermal conductivity ([0029]: "The specific material types of the heat-conductive block 16..."- the first heat dissipation members are made out of a material that will have a thermal 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Jung such that the pair of first heat dissipation members has a thermal conductivity that is lower than a thermal conductivity of the second heat dissipation member, as claimed, in order to achieve the improved product quality as discussed in claim 11 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150311148), Wang (US 20190011760), and Rugg (US 20150208550) as applied to claim 11 above, and further in view of Nakajima (US 20080258290).
Regarding claim 15, modified Jung does not disclose:
A heat dissipation plate on a second surface, opposite the first surface, of the base film, and extending in a first direction to overlap the chip mounting region.
Nakajima however teaches (Fig.1):
A heat dissipation plate (6) on a second surface (Fig.1: the bottom surface of the base film 1), opposite the first surface (Fig.1: the upper surface of the base film 1), of the base film (1), and extending in a first direction to overlap the chip mounting region (Fig.1: the area that the 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nakajima to further modify the device of modified Jung such that it has a heat dissipation plate on a second surface of the base film that is opposite the first surface in such a way that the heat dissipation plate extends in a first direction to overlap the chip mounting region, as claimed, in order to further improve the cooling capabilities of modified Jung due to the increased number of cooling components used to cool the semiconductor chip on the flexible base film.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 7417859) in view of Wang (US 20190011760).
Regarding claim 16, Bae discloses (Figs.1, 2, and 5):
A display device, comprising: a display panel (110); and a chip on film package (170) extending from the display panel (110) and flexed to cover a lower surface (See Figures Below) of the display panel (110) (Chip on Film Package Flexed to Cover a Lower Surface of the Display Panel: See Fig.2), wherein the chip on film package (170) comprises: a flexible base film (171) connected to the display panel (110), and having a first surface (Figs.2 and 5: the surface that holds electronic devices 172) and a chip mounting region (See Figures Below) on the first surface; a semiconductor chip (172) mounted in the chip mounting region; a heat dissipating insulation layer (190) on the semiconductor chip (172); and a second heat dissipation member (200) on the first surface (Figs.2 and 5: the surface that holds electronic devices 172) of 

    PNG
    media_image5.png
    957
    872
    media_image5.png
    Greyscale







	See next page→

    PNG
    media_image6.png
    715
    821
    media_image6.png
    Greyscale

However, Bae does not disclose:
A pair of first heat dissipation members on the first surface of the base film and spaced apart from the semiconductor chip, wherein the semiconductor chip is disposed between the pair of first heat dissipation members; and a second heat dissipation member on the first surface of the base film to cover the semiconductor chip and the pair of first heat dissipation members.
Wang however teaches (Figs.3-6):
A pair of first heat dissipation members (16- See Figure Below) on the first surface (See Figure Below) of the base film (12- See Figure of Below) and spaced apart from the semiconductor chip (15- See Below), wherein the semiconductor chip is disposed between the pair of first heat dissipation members (See Figure Below: the cited semiconductor chip is 

    PNG
    media_image7.png
    703
    883
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Bae such that the semiconductor chip is spaced apart and provided between a pair of first heat dissipation members, and to provide a second heat dissipation member on the first surface of the base film to cover the semiconductor chip and the pair of first heat dissipation 
Regarding claim 17, Bae further discloses:
Wherein the display panel (110) is connected to the first surface (Figs.2 and 5: the surface that holds electronic devices 172) of the base film (171) (Fig.2: the display panel 110 is indirectly connected to the first surface of the base film 171).
Regarding claim 18, Bae further discloses:
A printed circuit board (150) overlapping the lower surface (See Figures of Claim 16) of the display panel (110), and connected to the chip on film package (170) (Printed Circuit Board connected to the Chip on Film Package: See Fig.2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 7417859) and Wang (US 20190011760) as applied to claim 18 above, and further in view of Jung (US 20150311148).
Regarding claim 19, modified Bae does not teach:
Wherein the base film comprises: an input terminal pad connected to the printed circuit board to receive a driving signal; and an output terminal pad connected to the display panel to output the driving signal.
Jung however teaches (Figs.1 and 18-19, and [0132]- the package of Fig.1 can be used in Fig.18):

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Jung to further modify the device of modified Bae such that the base film has an input terminal pad that is connected to the circuit board and an output terminal pad that is connected to the display panel, as claimed, in order to provide an input and output terminal pad that can easily connect to the semiconductor chip without having to worry about obstacles as taught by Jung ([0035]-[0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 7417859) and Wang (US 20190011760) as applied to claim 16 above, and further in view of Nakajima (US 20080258290).
Regarding claim 20, modified Bae does not teach:
A heat dissipation plate on a second surface of the base film opposite to the first surface, and extending in a first direction to overlap the chip mounting region.
Nakajima however teaches (Fig.1):
A heat dissipation plate (6) on a second surface (Fig.1: the bottom surface of the base film 1) of the base film (1) opposite to the first surface (Fig.1: the upper surface of the base film 1), and extending in a first direction to overlap the chip mounting region (Fig.1: the area that the 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nakajima to further modify the device of modified Bae such that it has a heat dissipation plate on a second surface of the base film opposite the first surface such that the heat dissipation plate extends in a first direction to overlap the chip mounting region, as claimed, in order to further improve the cooling capabilities of modified Jung due to the increased number of cooling components used to cool the semiconductor chip on the flexible base film.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other heat dissipation assemblies for displays and/or printed circuit boards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: The alternative rejection utilizing the case law is used since the figures of the Wang reference are not drawn to scale.
        2 Examiner’s Note: The alternative rejection utilizing the case law is used since the figures of the Wang reference are not drawn to scale.